DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.

Information Disclosure Statement
The IDS filed 12/21/2021 has been considered. One item has been lined through and not considered, as it is not compliant with 37 CFR 1.98(a)(1) which states: “U.S. patents and U.S. patent application publications must be listed in a section separately from citations of other documents.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 55-62 and 64-88 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claims 55 and 74 are the only independent claims. These claims were first presented by preliminary amendment on 06/28/2019, which is after the instant application filing date of 11/16/2018. Each claim contains the language: “(a) obtaining a mixture of fetal and maternal genomic DNA from the maternal blood sample and dividing the mixture into discrete locations such that no more than one genome copy is located per discrete location”.
The application as-filed discloses dividing a mixture of fetal and maternal cells into discrete locations, for example:
Paragraph [0008]: “In some embodiments, the methods of the invention allow for simultaneously detecting the presence of fetal cells and fetal abnormalities when fetal cells are mixed with a population of maternal cells, even when the maternal cells dominate the mixture. In some embodiments, the sample is enriched to contain at least one fetal and one non fetal cell, and in other embodiments, the cells of the enriched population can be divided between two or more discrete locations that can be used as addressable locations.”

Paragraph [0019]: “Splitting the sample of cells of the enriched population can comprises splitting the enriched sample to locate individual cells at discrete sites that can be addressable sites.”
Paragraph [0054]: “Binning may comprise distribution of enriched cells across wells in a plate (such as a 96 or 384 well plate), microencapsulation of cells in droplets that are separated in an emulsion, or by introduction of cells into microarrays of nanofluidic bins.”
Paragraph [0071]: “This gentle handling also preserves the small number of fetal or rare cells in the sanple. Integrity of the nucleic acid being evaluated is an important feature to permit the distinction between the genomic material from the fetal or rare cells and other cells in the sample. In particular, the enrichment and separation of the fetal or rare cells using the arrays of obstacles produces gentle treatment which minimizes cellular damage and maximizes nucleic acid integrity permitting exceptional levels of separation and the ability to subsequently utilize various formats to very accurately analyze the genome of the cells which are present in the sample in extremely low numbers.”
Paragraph [00232]: “For example, the enrichment process described in example 1 may generate a final mixture containing approximately 500 maternal-36- WSGR Docket No. 32047-722.201 white blood cells (WBCs), approximately 100 maternal nuclear red blood cells (mnBCs), and a minimum of approximately 10 fetal nucleated red blood cells (fnRBCs) starting from an initial 20 ml blood sample taken late in the first trimester. The output of the enrichment procedure would be divided into separate wells of a microtiter plate with the number of wells chosen so no more than one cell or genome copy is located per well, and where some wells may have no cell or genome copy at all.”
There is one exception noted to the principle of intact cells, and that is nuclei:

Paragraph [0069]: “The flow conditions of the size-based separation module described herein are such that cells are sorted by the array with minimal damage. This allows for downstream analysis of intact cells and intact nuclei to be more efficient and reliable.”
Paragraph [0080]: “In some embodiments, enrichment involves detection and/or isolation of rare cells or rare DNA (e.g. fetal cells or fetal DNA) by selectively initiating apoptosis in the rare cells. This can be accomplished, for example, by subjecting a sample that includes rare cells (e.g. a mixed sample) to hyperbaric pressure (increased levels of CO2; e.g. 4% CO2). This will selectively initiate apoptosis in the rare or fragile cells in the sample (e.g. fetal cells). Once the rare cells (e.g. fetal cells) begin apoptosis, their nuclei will condense and optionally be ejected from the rare cells.”
Paragraph [0081]: “Such condensed nuclei are then identified/isolated using e.g. laser capture microdissection or a size based separation module that separates components smaller than 3, 4, 5 or 6 microns from a sample. Such fetal nuclei can then by analyzed using any method known in the art or described herein.”
Paragraph [00117]: “In step 406, nucleic acids of interest from each cell or nuclei arrayed are tagged by amplification.”
Paragraph [00240]: “Fetal cells or nuclei can be isolated as described in the enrichment section or as described in example 1. The enrichment process described in example 1 may generate a final mixture containing approximately 500 maternal white blood cells (WBCs), approximately 100 maternal nuclear red blood cells (mnBCs), and a minimum of approximately 10 fetal nucleated red blood cells 
A mixture of fetal and maternal cells (or nuclei) would constitute a mixture of fetal and maternal genomic DNA (present in the cell nuclei). However, the present claim language would also encompass obtaining a mixture of cell-free maternal and fetal genomic DNA (i.e. DNA that had been released from lysed cells), such as that circulating in maternal plasma. It would also encompass, for example, obtaining a mixture of fetal and maternal cells, releasing the DNA by cell disruption to obtain a mixture of fetal and maternal genomic DNA, and then dividing the mixed DNA to discrete locations. Neither of these scenarios was disclosed in the application as-filed, yet both are encompassed by the claim language. 
In addition, the Examiner finds no guidance in the original disclosure as to how a mixture of maternal and fetal genomic DNA (other than in the form of a mixture of maternal and fetal cells or nucleic) could be distributed to discrete locations such that a discrete location contains one genome copy. The distribution of a mixture of free maternal and fetal genomic DNA (i.e. not contained in cells or nucleic) would not be expected to result in single genomes in discrete locations. Rather, one would expect discrete locations to contain various combinations of partial genomes derived from multiple cells (fetal and maternal) or less than a genome (or no DNA at all), depending on the number of volumes into which the mixture was divided (or the extent to which the mixture was diluted prior to distribution).
Therefore, the claims contain subject matter that is not supported in the original disclosure.

Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637